Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 04/15/2021.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 04/08/2020, 09/09/2021 and 09/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Suggested Title Change
4. The application currently has the title “PALLET SYSTEM AS WELL AS MEASURING COMPONENT”. Examiner suggests the following title “PALLET SYSTEM AND A MEASURING COMPONENT”. Appropriate correction is required.
Claim objections
5. Claim 47 is objected to, because of the following informalities: Claim 47 concludes with a “;”.  A claim should end with a period “.”. Appropriate correction is required.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. Claims  28, 29, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 4994793 A).

    PNG
    media_image1.png
    359
    295
    media_image1.png
    Greyscale
Regarding independent claim 28, Curtis (US 4994793 A) teaches, A pallet system for transporting goods (element 60, figure 6) comprising: a pallet (element 60, figure 1) having a pallet body with an upper surface (pallet 60 has an upper surface on which element 70 is located); and a measuring component (element 70, figure 6) located on top of the upper surface (figure 6) and comprising a first conductive layer and a second conductive layer spaced apart from each other forming a capacitor with a gap therebetween (plates 21 and 22, figure 2), at least one elastic element arranged within the gap allowing movement of the first conductive layer and the second conductive layer towards each other (intermediate layer of dielectric material 23 as shown in figure 2) , and a control unit (control circuitry 26, figure 2) electrically connected to the first conductive layer and the second conductive layer (figure 2) , and configured to measure a capacitance of the capacitor (lines 21-38, column 4).

Regarding dependent claim 29, Curtis (US 4994793 A) the pallet system according to claim 28.
Curtis further teaches, wherein said measuring component includes an upper surface having a plate-like shape covering a majority of the upper surface (element 21, figure 2).

    PNG
    media_image1.png
    359
    295
    media_image1.png
    Greyscale
Regarding independent claim 47, Curtis (US 4994793 A) teaches,  A measuring component (element 70, figure 6)  for a pallet system (element 60, figure 6) comprising: a first conductive layer and a second conductive layer spaced apart from each other forming a capacitor with a gap therebetween (plates 21 and 22, figure 2), with said first and second conductive layers carried by an upper surface of a pallet (figure 6); at least one elastic element arranged within the gap allowing movement of said first conductive layer and said second conductive layer towards each other (intermediate layer of dielectric material 23 as shown in figure 2); and a control unit electrically connected to said first conductive layer and said second conductive layer (control circuitry 26, figure 2), and configured to measure a capacitance of the capacitor (lines 21-38, column 4);
Claim should end with a period. Please the claim objection above.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 30-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 4994793 A) and in view of De Angelis et al (US 20070248799 A1).
Regarding dependent claim 30, Curtis (US 4994793 A) the pallet system according to claim 28.
Curtis fails to teach, wherein said measuring component comprises a first shielding layer and a second shielding layer, with the first conductive layer and the second conductive layer located between the first shielding layer and the second shielding layer.

    PNG
    media_image2.png
    494
    344
    media_image2.png
    Greyscale
De Angelis et al (US 20070248799 A1) teaches, a flexible, resilient capacitive sensor suitable for large-scale manufacturing. The sensor comprises a dielectric, an electrically conductive layer on the first side of the dielectric layer, an electrically conductive layer on a second side of the dielectric layer, and a capacitance meter electrically connected to the two conductive layers to detect changes in capacitance upon application of a force to the detector. The conductive layers are configured to determine the position of the applied force. The sensor may be shielded to reduce the effects of outside interference.
Specifically, De Angelis et al teaches, measuring component (sensor, element 10, figure 1A) comprises a first shielding layer (104, top part of figure 1A) and a second shielding layer (104, bottom part of figure 1A), with the first conductive layer (element 101, figure 1A) and the second conductive layer (element 108, figure 1A) located between the first shielding layer and the second shielding layer (figure 1A).

One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor suitable for large-scale manufacturing, that is both physically flexible and flexible in its applications, and that senses incremental pressure based on the changes in the capacitance of the sensor, as taught by De Angelis et al Paragraph [0009]).

Regarding dependent claim 31, Curtis (US 4994793 A) the pallet system according to claim 28.
Curtis fails to teach, wherein said measuring component comprises a first base body and a second base body, with the first base body adjacent the first conductive layer and the first shielding layer, and with the second base body supporting the second conductive layer and the second shielding layer.
De Angelis et al (US 20070248799 A1) teaches, a flexible, resilient capacitive sensor suitable for large-scale manufacturing. The sensor comprises a dielectric, an electrically conductive layer on the first side of the dielectric layer, an electrically conductive layer on a second side of the dielectric layer, and a capacitance meter electrically connected to the two conductive layers to detect changes in capacitance upon application of a force to the detector. The conductive layers are configured to determine the position of the applied force. The sensor may be shielded to reduce the effects of outside interference.

    PNG
    media_image3.png
    676
    470
    media_image3.png
    Greyscale
Specifically De Angelis et al teaches, wherein said measuring component comprises a first base body and a second base body, with the first base body adjacent the first conductive layer and the first shielding layer, and with the second base body supporting the second conductive layer and the second shielding layer (The conductive layers 101 and 108 may be made using a conductive coating on the flexible, resilient dielectric layer, an inherently conductive film or fabric, or an electrically conductive coating on a film or fabric [0035]. The conductive layers 101 and 108 may be formed by applying conductive coatings to the flexible, resilient dielectric layer 102 or a separate fabric or film that is applied to flexible, resilient dielectric layer 102 by laminating in any manner known to those skilled in the art. Preferably, an adhesive is used between the layers. These can include reactive urethane adhesives or low-melt polymeric materials [0036])
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor in which flexible, resilient dielectric layers are coated with conductive layer as taught by De Angelis et al.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor suitable for large-scale manufacturing, that is both 

Regarding dependent claim 32, Curtis (US 4994793 A) and De Angelis et al (US 20070248799 A1) teach the pallet system according to claim 31.
De Angelis et al further teaches, wherein the first base body and the second base body are parallel to each other in an unloaded state of the pallet system, (the capacitor plates and their  resilient dielectric support are flat and parallel when there is no load), with the first conductive layer at a side of the first base body facing towards the second base body, and with the second conductive layer at a side of the second base body facing towards the first base body (please see figures 1A and paragraphs [0035] and [0036] where it is disclosed that the conductive layers 101 and 108 may be made using a conductive coating on the flexible, resilient dielectric layer).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor in which flexible, resilient dielectric layers are coated with conductive layer as taught by De Angelis et al.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor suitable for large-scale manufacturing, that is both physically flexible and flexible in its applications, and that senses incremental pressure based on the changes in the capacitance of the sensor, as taught by De Angelis et al Paragraph [0009]).

Regarding dependent claim 33, Curtis (US 4994793 A) and De Angelis et al (US 20070248799 A1) teach the pallet system according to claim 31.
De Angelis et al further teaches, wherein the first base body and the second base body are parallel to each other in an unloaded state of the pallet system (the capacitor plates and their  resilient dielectric support are flat and parallel when there is no load), with the first shielding layer at a side of the first base body facing away from the second base body, and with the second shielding layer at a side of the second base body facing away from the first base body (please see figures 1A and paragraphs [0035] and [0036] where it is disclosed that the conductive layers 101 and 108 may be made using a conductive coating on the flexible, resilient dielectric layer and shielding layers 104 are positioned away from respective opposite base body i.e. resilient dielectric layer which supports the conductive layers 101 and 108).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor in which flexible, resilient dielectric layers are coated with conductive layer as taught by De Angelis et al.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor suitable for large-scale manufacturing, that is both physically flexible and flexible in its applications, and that senses incremental pressure based on the changes in the capacitance of the sensor, as taught by De Angelis et al Paragraph [0009]).

Regarding dependent claim 34, Curtis (US 4994793 A) and De Angelis et al (US 20070248799 A1) teach the pallet system according to claim 31.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor in which flexible, resilient dielectric layers are coated with conductive layer and integrated on to pallet with a desired coverage area as taught by De Angelis et al.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor suitable for large-scale manufacturing, that is both physically flexible and flexible in its applications, as taught by De Angelis et al Paragraph [0009]).

Regarding dependent claim 38, Curtis (US 4994793 A) the pallet system according to claim 28.

De Angelis et al (US 20070248799 A1) teaches, a flexible, resilient capacitive sensor suitable for large-scale manufacturing. The sensor comprises a dielectric, an electrically conductive layer on the first side of the dielectric layer, an electrically conductive layer on a second side of the dielectric layer, and a capacitance meter electrically connected to the two conductive layers to detect changes in capacitance upon application of a force to the detector. The conductive layers are configured to determine the position of the applied force. The sensor may be shielded to reduce the effects of outside interference.
De Angelis et al specifically teaches, at least one elastic element has a thickness that varies (paragraph [0046]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor with a resilient dielectric layer as taught by De Angelis et al.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor suitable for large-scale manufacturing, that is both physically flexible and flexible in its applications, and that senses incremental pressure based on the changes in the capacitance of the sensor, as taught by De Angelis et al Paragraph [0009]).

Regarding dependent claim 39, Curtis (US 4994793 A) the pallet system according to claim 28.

De Angelis et al further teaches, wherein the first base body and the second base body are parallel to the upper surface of the pallet (resilient and flexible dielectric layer is the base body which constitutes the capacitive sensor shown in figure 1A and when mounted on the pallet surface the base body would be parallel to the surface of the pallet), and with the first base body and the second base body extending over at least half of the upper surface of the pallet (separate and discreet conductive areas [0035], grid pattern [0040], [0048] and other configurations of area coverage are taught; components, namely, the active layer, the dielectric layer, and the reference layer can be assembled to form the present capacitive sensor in a large-scale manufacturing process. Coating, gluing, and screen printing operations can be easily automated. Such operations can make a very large capacitive sensor array or a large fabric from which individual sensors or sensor arrays can be cut [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor in which flexible, resilient dielectric layers are coated with conductive layer and integrated on to pallet with a desired coverage area as taught by De Angelis et al.


Regarding dependent claim 40, Curtis (US 4994793 A) the pallet system according to claim 28.
Curtis fails to explicitly teach, wherein the at least one elastic element comprises a base portion and a vertical portion, wherein the vertical portions occupies 10% or less of a total surface area of at least one of the first and second conductive layers, and wherein the vertical portion occupies 20% or less of a total volume of the gap occupied by the at least one elastic element between the first and second conductive layers.

    PNG
    media_image4.png
    336
    432
    media_image4.png
    Greyscale
De Angelis et al teaches (figure 2, [0048] In FIG. 2, referred to from hereon as a "grid," each conductive layer can contain multiple conductive elements (also called active elements or areas) that are physically and electrically isolated from each other. First direction active elements 201 are conductive elements in one conductive layer, for example the first conductive layer 101, and second direction active elements 202 are conductive elements in a second conductive layer, for example the second conductive layer 108. The first direction active elements 201 and the second direction active elements 202 are in different directions and thus cross over each other. The active elements 201 and 202 on each conductive layer are spatially and electrically separated from each other. The areas outside the active elements 201 and 202 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor in which flexible, resilient dielectric layers are coated with conductive layer and integrated on to pallet with a desired dimension and coverage area as taught by De Angelis et al.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor suitable for large-scale manufacturing, that is both physically flexible and flexible in its applications, as taught by De Angelis et al Paragraph [0009]).
8. Claims 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 4994793 A), De Angelis et al (US 20070248799 A1) and in further view of Wu et al (US 20180073942 A1).
Regarding dependent claim 35, Curtis (US 4994793 A) and De Angelis et al (US 20070248799 A1) teach the pallet system according to claim 31.
Curtis (US 4994793 A) further teaches, wherein a single rectangular sheet of aluminum Mylar.TM. foil with a backing of polyester film is used as both a plate 21' and a dielectric 23'.

Wu et al (US 20180073942 A1) teaches, a capacitive force sensor, where the tactile sensor includes 3 layers of 0.79 mm thick printed circuit board (FR-4) sandwiching two layers of silicone dielectric.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis and De Angelis et al by providing a printed circuit board substrate FR-4, as taught by Wu et al (paragraphs [0039], [0048]).
One of the ordinary skill in the art would have been motivated to make such a modification to provide a capacitive sensor on a substrate with fire retardant capabilities, since FR-4 grade substrates are well known in the art.

Regarding dependent claim 36, Curtis (US 4994793 A), De Angelis et al (US 20070248799 A1) and Wu et al (US 20180073942 A1) teach the pallet system according to claim 35.
Wu further teaches, wherein said control unit is integrated into the circuit board of at least one of the first base body and the second base body (paragraph [0041]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis and De Angelis et al by providing a microcontroller which is part of the sensor chip, as taught by Wu et al (paragraphs [0039], [0048]).
.
9. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 4994793 A), and in view of Stuart (US 4372405 A).
Regarding dependent claim 37, Curtis (US 4994793 A) the pallet system according to claim 28.
Curtis fails to teach, wherein said measuring component has at least one opening corresponding to at least one opening in the upper surface of the pallet.
Stuart (US 4372405 A) teaches, an apparatus which comprises a capacitive transducer means and compensating means therefor, as well as electronic circuitry comprising computing means including memory means, calculating means, control means and digital display means. Methods of determining the weight, density or volume of solids and the weight and density of liquids are also disclosed (abstract).
Stuart further teaches, measuring component has at least one opening corresponding to at least one opening in the upper surface of the pallet (lines 36-51, column 8).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing an opening in the capacitive sensor substrate for mounting the capacitor sensor, as taught by Stuart.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a mechanism for mounting the capacitive sensor, as taught by  Stuart.
s 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 4994793 A), and in view of Gillen (US 4273204 A).
Regarding dependent claim 41, Curtis (US 4994793 A) the pallet system according to claim 28.
Curtis fails to explicitly teach, wherein the pallet comprises a display section for receiving a display, and wherein said measuring component comprises at least one measuring section arranged at the display section.
Gillen (US 4273204 A) teaches, a load cell which linearly transduces force into electrical capacity which can be used as a measure of the weight applied to the platform of the scale.
Gillen teaches, wherein the pallet comprises a display section for receiving a display (element 14, figure 1), and wherein said measuring component comprises at least one measuring section arranged at the display section (lines 41-62, column 3).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a display section as taught by Gillen.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a display section to indicate the weight of the load to be displayed as taught by Gillen (lines 16-20, column 3).

Regarding dependent claim 42, Curtis (US 4994793 A) and Gillen (US 4273204 A) tech the pallet system according to claim 41.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a display section as taught by Gillen.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a display section to indicate the weight of the load to be displayed as taught by Gillen (lines 16-20, column 3).

Regarding dependent claim 43, Curtis (US 4994793 A) and Gillen (US 4273204 A) tech the pallet system according to claim 41.
Gillen further teaches, wherein said measuring component comprises a pair of measuring sections arranged at the display section, with each measuring section having a U-shape (lines 41-62, column 3).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a display section as taught by Gillen.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a display section to indicate the weight of the load to be displayed as taught by Gillen (lines 16-20, column 3).
44 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 4994793 A), Gillen (US 4273204 A) and in further view of Lee; Shih-Ying (US 4649759 A).
Regarding dependent claim 44, Curtis (US 4994793 A) and Gillen (US 4273204 A) tech the pallet system according to claim 41.
Curtis and Gillen fail to teach wherein said measuring component comprises at least one auxiliary measuring section that is surrounded by the at least one measuring section.
Lee; Shih-Ying (US 4649759 A) teaches, a variable capacitance force sensor free of the effects of spurious variations in capacitance.
Lee; Shih-Ying (US 4649759 A) further teaches wherein said measuring component comprises at least one auxiliary measuring section that is surrounded by the at least one measuring section (Two pairs of parallel plate electrodes forming respectively a sensor capacitor and a reference capacitor are mounted on a parallelogram structure designed to deform under load in such a way that the gap width of the sensor capacitor changes as a function of load while the gap width of the reference capacitor is unaffected by the load. The capacitance of the reference capacitor is, however, similarly affected by temperature, humidity and other physical properties which may affect the dielectric constant of the medium, and is available for use in a ratio circuit to compensate for spurious changes in the sensor capacitance, (Abstract). A reference capacitor is added to track and cancel out spurious variations in capacitance. In a second pair of capacitive plates having a relatively fixed gap, one of the plates is mounted on the same sensor arm which carries one of the capacitive plates for the sensor. The other plate for the reference capacitor is rigidly connected to the force summing member to which the sensor arm is connected. The other reference capacitor plate may be carried by an auxiliary arm. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis and Gillen by providing an auxiliary reference capacitor as taught by Lee.
 One of the ordinary skill in the art would have been motivated to make such a modification to compensate for spurious changes in the sensor capacitance as taught by Lee.
12. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 4994793 A), and in view of Bennett; Barton E. (US 8061211 B1).
Regarding dependent claim 45, Curtis (US 4994793 A) teaches the pallet system according to claim 28.
Curtis fails to teach, wherein said measuring component comprises a temperature sensor configured to calibrate measurement of the capacitance of the capacitor.
Bennett; Barton E. (US 8061211 B1) teaches, a temperature sensor to provide temperature compensation to the pressure sensing member. The seal member can be formed from an electrically conductive elastomer, and the temperature sensor can be formed from the same elastomer or other temperature measuring device of known art. The temperature sensor can be mounted to flexible circuitry, and the flexible circuitry may include a conductor to provide electrical contact with the temperature sensor. The temperature sensing material or device may 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a temperature sensor as taught by Bennett. 
 One of the ordinary skill in the art would have been motivated to make such a modification to compensate for temperature induced changes in the sensor capacitance as taught by Bennett.
13. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 4994793 A), De Angelis et al (US 20070248799 A1) and in further view of Stuart (US 4372405 A).
Regarding dependent claim 46, Curtis (US 4994793 A) teaches the pallet system according to claim 28.
Curtis fails to teach, wherein said measuring component comprises a first base body and a second base body, with the first base body adjacent the first conductive layer, and with the second base body supporting the second conductive layer, wherein the first conductive element and the first base body includes openings extending therethrough, wherein the second conductive element and the second base body includes openings extending therethrough, the pallet system further comprising at least one fixation element extending through at least one of the openings.

Specifically De Angelis et al teaches, wherein said measuring component comprises a first base body and a second base body, with the first base body adjacent the first conductive layer, and with the second base body supporting the second conductive layer (The conductive layers 101 and 108 may be made using a conductive coating on the flexible, resilient dielectric layer, an inherently conductive film or fabric, or an electrically conductive coating on a film or fabric [0035]. The conductive layers 101 and 108 may be formed by applying conductive coatings to the flexible, resilient dielectric layer 102 or a separate fabric or film that is applied to flexible, resilient dielectric layer 102 by laminating in any manner known to those skilled in the art. Preferably, an adhesive is used between the layers. These can include reactive urethane adhesives or low-melt polymeric materials [0036])
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing a flexible capacitive sensor in which flexible, resilient dielectric layers are coated with conductive layer as taught by De Angelis et al.

Curtis and De Angelis et al fail to teach, wherein the first conductive element and the first base body includes openings extending therethrough, wherein the second conductive element and the second base body includes openings extending therethrough, the pallet system further comprising at least one fixation element extending through at least one of the openings.
Stuart (US 4372405 A) teaches, an apparatus which comprises a capacitive transducer means and compensating means therefor, as well as electronic circuitry comprising computing means including memory means, calculating means, control means and digital display means. Methods of determining the weight, density or volume of solids and the weight and density of liquids are also disclosed (abstract).
Stuart further teaches, wherein the first conductive element and the first base body includes openings extending therethrough, wherein the second conductive element and the second base body includes openings extending therethrough (lines 36-51, column 8), the pallet system further comprising at least one fixation element extending through at least one of the openings (lines 36-51, column 8).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Curtis by providing an opening in the capacitive sensor substrate for mounting the capacitor sensor, as taught by Stuart.

Related but not cited Prior art
14. Kempf et al (US 20200056929 A1) teaches, [0054] FIG. 2f schematically illustrates an embodiment of the invention, where a commercially available tablet computer 51, 52 is integrated in the weighing platform, wherein block 51 includes all of the electronics, the display and the battery, while block 52 represents a capacitive touch sensor. The top surface of the capacitive touch sensor 52 simultaneously functions as load-receiving surface for the weighing object 11. The tablet computer is programmed to perform all of the digital processing functions of the weighing scale including the receiving and processing of digital weighing results from the weighing cell 24, displaying and controlling the touch keyboard and display, receiving user commands through the capacitive touch sensor 52, and interacting with a printer, while the top surface of the capacitive touch sensor 52 simultaneously serves as load-receiving surface for the weighing object 11. Power is transmitted from a contact-free wireless charger 55 mounted in the base 26 of the weighing scale to an energy-receiver unit 53 built into the tablet computer 51. Raw digital weighing data are transmitted from the weighing cell 24 to the tablet computer 51 by way of a secure wireless data interface from a data sender unit 56 to a data receiver unit 54.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858